COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                                 NO. 02-12-00353-CR


BAILEE GIBSON                                                       APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

      FROM COUNTY CRIMINAL COURT NO. 7 OF TARRANT COUNTY

                                      ----------

                        MEMORANDUM OPINION 1

                                      ----------

      After the State charged appellant with resisting arrest, search, or

transportation, 2 appellant, with the assistance of appointed counsel and pursuant

to a plea bargain agreement, waived her constitutional and statutory rights, pled

guilty, and received a conviction and a sentence of thirty days’ confinement.

Appellant brought this appeal.

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 38.03(a) (West 2011).
       Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that after a thorough examination of the record, he can find “no points of

error that can be legitimately supported.” Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. 386 U.S.
738, 744–45, 87 S. Ct. 1396, 1400 (1967); see In re Schulman, 252 S.W.3d 403,

406–12 (Tex. Crim. App. 2008) (analyzing the effect of Anders).          We gave

appellant an opportunity to file a pro se brief, but she did not do so. The State

did not file a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

must independently examine the record. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991); Alexander v. State, 301 S.W.3d 361, 363 (Tex.

App.—Fort Worth 2009, no pet.). Only then may we grant counsel’s motion to

withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

We have carefully reviewed the record and counsel’s brief.         We agree with

counsel that the appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
2
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.


                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; MCCOY and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 30, 2013




                                         3